Citation Nr: 1816763	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-35 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for right knee disability, to include degenerative joint disease with partial posterior cruciate ligament (PCL) tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and R.J.


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran and R.J. testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2018.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's right knee degenerative joint disease with partial PCL tear is etiologically related to an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for right knee degenerative joint disease with partial PCL tear have been met.  38 U.S.C. §§ 1110, 1131, 5017(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

The Veteran contends that he has right knee disability that was caused by a fall in service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question before the Board is whether the Veteran has right knee disability that is etiologically related to an in-service event.  The Board finds that the evidence is at least in equipoise, and resolves doubt in favor of the Veteran to find that he has right knee degenerative joint disease with partial PCL tear that is at least as likely as not etiologically related to service.

Clinical evidence of record establishes that the Veteran has been diagnosed with right knee degenerative joint disease and partial PCL tear.  See August 2012 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire.  As such, the first element of a service-connection claim has been met.

As in-service incurrence or aggravation of a disease or injury, the Board recognizes that the Veteran reported a trick knee and past right knee injury in his October 1957 entrance report of medical history, but stated that the knee was okay now.  The Veteran testified in his February 2018 hearing that this injury was merely banging his leg on a chair at school, which caused his teacher to say that if he wound up with a trick knee he would need surgery.  The Veteran testified that he never sought medical treatment for this injury.  The Veteran's October 1957 service entrance examination found normal lower extremities.  A veteran will be considered to have been in sound condition when accepted and enrolled for service, except as to defects, infirmities or disorders noted at entrance into service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  The Veteran's report of medical history is not an examination report.  As the entrance examination report found normal lower extremities, the presumption of soundness attaches.  The Veteran's report of trick knee or injuring his knee prior to service, as well as a July 1959 notation in the Veteran's service treatment records (STRs) that he sustained cartilage injury two years ago but refused surgical repair, do not rise to the level of clear and unmistakable (meaning obvious or manifest) evidence of a right knee disability preexisting service.  The evidentiary standard is an onerous one, and the result must be undebatable.  Thus, the presumption of soundness has not been rebutted regarding the Veteran's right knee condition.  

The Veteran asserts that while in service, he was welding on top of a truck and was knocked off the top of truck, resulting in his leg catching on a piece of metal and becoming twisted.  The Veteran's service treatment records (STRs) contain multiple references to a right knee injury, including a July 1959 report of knee injury with no evidence of effusion that was found to most likely be a sprain of the medial collateral ligament resulting in a cast.  An October 1959 treatment note found that the Veteran's right knee pain was a possible tear of the lateral meniscus.  The July 1960 separation examination found normal lower extremities, but the Veteran's report of medical history stated that he had a trick knee.  The Veteran has testified that he experienced right knee pain since service, but that the private physician he sought treatment with shortly after service has retired and he cannot obtain the medical records.  The Veteran's VA treatment notes indicate that in May 2012 the Veteran reported chronic knee pain since an active duty injury, and in December 2017 he reported suffering since a right knee injury while in service.  

An August 2012 VA examination provided a negative etiological opinion.  The examiner opined that given subjective information, documentation, and objective findings, the Veteran's current complaints are less likely as not caused by or a result of active service.  The examiner explained that the Veteran's STRs indicated MCL sprain with tenderness over MCL and no effusion, as well as a possible lateral meniscus tear.  The examiner stated that the MRI did not show any evidence of either condition noted in the STRs.  The examiner dismissed private opinions as based on subjective information and failing to address the Veteran's 7-8 post-service injuries.  The Veteran has asserted that he experienced post-service flare-ups but not post-service injuries.  The Veteran's post-service medical records do not document post-service knee injuries.  The examination opinion does not address the Veteran's competent report of knee pain since service.  Therefore, the VA opinion is not adequate.

A June 2012 private opinion noted that the Veteran has had intermittent symptoms of pain and instability since his in-service injury, and opined that this injury clearly could be the injury that he sustained in Korea while in the military.  An assertion that the Veteran's right knee disability "could be" related to the in-service injury is tenuous and does not meet the standard necessary for service connection.  However, the record also contains a November 2011 private opinion in which the physician notes that the Veteran stated his knee pain has been present since he was in the military some years ago and has progressively worsened over the years, before opining that the Veteran's symptoms and pathology is probably indirectly related to his time in the military when he sustained a rather significant knee injury.  The private physician indicated that he had reviewed copies of the Veteran's service treatment records.  In December 2017, a VA physician opined that it is more likely than not that the Veteran's right knee disability is due to his initial in-service injury in Korea, noting that the Veteran has suffered since the in-service injury.  The November 2011 and December 2017 opinions do meet the at least as likely as not standard that is applicable to this claim.  The Board finds that these two positive etiological opinions have as much probative value as the VA examination, meaning that the evidence at least in equipoise.  Therefore, the Board must resolve reasonable doubt in favor of the Veteran, and grant the claim of entitlement to service connection for right knee degenerative joint disease with partial PCL tear.  





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for right knee degenerative joint disease with partial PCL tear is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


